NUMBER 13-03-206-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS
 CHRISTI - EDINBURG
 
R. C.
ADAMS,                                                         Appellant,
 
                                           v.
 
THE
STATE OF TEXAS,                                              Appellee.
 
                  On appeal from the 105th
District Court 
                           of Nueces
  County, Texas.
 
                     MEMORANDUM OPINION
 
    Before Chief Justice Valdez and
Justices Hinojosa and Yañez
                       Memorandum Opinion Per
Curiam
 




Pursuant to a plea
bargain, R. C. Adams pleaded guilty to burglary of a habitation with intent to
commit aggravated assault and violation of a protective order.  The trial court sentenced Adams
in accordance with the terms of the plea agreement.  Adams filed
a pro se notice of appeal.  The trial
court's certification of Adams= right to appeal shows
that this is a Aplea bargain case, and
the Defendant has NO right of appeal.@    See Tex. R. App. P. 25.2(a)(2). 
The certification is supported by the documents currently before the
Court.  See Dears v. State, 154
S.W.3d 610, 614‑15 (Tex.
Crim. App. 2005).  
The Texas Rules of
Appellate Procedure provide that an appeal must be dismissed if the trial court=s certification does
not show that the defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is dismissed.  Any pending motions are denied as moot.
 
PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and filed 
this the 19th day of January, 2006.